Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

DETAILED ACTION
Claims 1-20 are presented for examination.



Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/28/2021 has been considered. The submission is in compliance with the provisions of 37 CFR 1.97. Form PTO-1449 is signed and attached hereto.


Drawings
The drawings filed on 12/28/2020 are accepted by the examiner.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims of Patent # 10880098, 10055394, contains every element of claims of the instant application. Claims of the instant application therefore are not patently distinct from the earlier patent claims and as such are unpatentable over obvious-type double patenting. A later patent claim is not patentably distinct from an earlier claim if the later claim is anticipated by the earlier claim. 
 “A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim.  In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). “  ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED:  May 30, 2001). 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Patent No. 6785740, Yoneda et al., “the invention is related to supplying a file over a network to an information processing apparatus requesting the file which is written in a predetermined page description language and which describes information for linking to other files on the network, the information providing and processing method including the steps of: recording relations between a predetermined keyword on the one hand, and an address for uniquely designating a file corresponding to the keyword on the network on the other hand; and translating the keyword included in text data received from the information processing apparatus into data with a tag related to the address corresponding to the keyword”.
US Publication No. 2013/0262574, Cohen, “the invention includes receiving chat content from participants in a chat session. The method also includes detecting, within the chat content, an embedded request to invite a specified user to join the chat session. The method further includes sending an invitation to the specified user in response to detecting the embedded request. Further, the detecting includes detecting a predefined symbol in the chat content followed by one or more characters entered after the predefined symbol, identifying one or more contact suggestions based on the one or more characters entered after the predefined symbol, and sending the one or more contact suggestions to the client. The contact suggestions are from an address book of the respective participant. In some embodiments, the identifying of one or more contact suggestions and the sending of the contact suggestions are repeated upon receiving each successive character of the one or more characters following the predefined symbol”.
US Publication No. 2010/0205541, Rapaport et al., “the invention relates generally to real time social networks and to production of on-topic search results including that of automatically producing matches between currently online people for instant engagement in real time with one another in forums such as chat rooms. One aspect of the disclosure relates more specifically to helping isolated online users of a network (or even strangers at a social gathering, e.g., a large business conference) in automatically finding one another at times when they are in the mood to do so and when they have roughly concurrent focus on same or similar content and/or when they have approximately concurrent interest in a same or similar particular topic or topics and/or when they have current personality co-compatibility for instantly chatting with, or for otherwise exchanging information with one another in short order online (or even in person) and for example with regard to the content and/or topic of shared current focus or with regard simply to a likelihood that they have current personality co-compatibility for instantly chatting online (or even in person) with each other and potentially developing focus on a particular topic of common interest”.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MORSHED MEHEDI	whose telephone number is (571) 270-7640. The examiner can normally be reached on M - F, 8:00 am to 4:00 pm EST.    If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jeffrey L. Nickerson can be reach on (469) 295-9235. The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from their Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (In USA or Canada) or 571-272-1000.

/MORSHED MEHEDI/Primary Examiner, Art Unit 2432